UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPAÑÍA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPAÑÍA CERVECERÍAS UNIDAS S.A. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS (Figures expressed in thousands of Chilean pesos) As of and for the year ended December 31, 2016 INDEX CONSOLIDATED STATEMENT OF FINANCIAL POSITION (ASSETS) 5 CONSOLIDATED STATEMENT OF FINANCIAL POSITION (LIABILITIES AND EQUITY) 6 CONSOLIDATED STATEMENT OF INCOME 7 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME 8 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY 9 CONSOLIDATED STATEMENT OF CASH FLOW 10 NOTE 1 GENERAL INFORMATION 11 NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 19 Basis of preparation 19 Basis of consolidation 20 Financial information as per operating segments 20 Foreign currency and unidad de fomento (Adjustment unit) 21 Cash and cash equivalents 22 Other financial assets 22 Financial instruments 22 Financial asset impairment 24 Inventories 24 Biological current assets 25 Other non-financial assets 25 Property, plant and equipment 25 Leases 26 Investment property 26 Intangible assets other than goodwill 26 Goodwill 27 Impairment of non-financial assets other than goodwill 27 Assets of a disposal group held for sale 28 Income taxes 28 Employees benefits 28 Provisions 29 Revenue recognition 29 Commercial agreements with distributors and supermarket chains 29 Cost of sales of products 30 Other expenses by function 30 Distribution expenses 30 Administration expenses 30 Environment liabilities 30 NOTE 3 ESTIMATES AND APPLICATION OF PROFESSIONAL JUDGMENT 30 NOTE 4 ACCOUNTING CHANGES 31 NOTE 5 RISK ADMINISTRATION 31 NOTE 6 FINANCIAL INSTRUMENTS 37 NOTE 7 FINANCIAL INFORMATION AS PER OPERATING SEGMENTS 43 NOTE 8 BUSINESS COMBINATIONS 53 NOTE9 NATURE OF COST AND EXPENSE 54 NOTE 10 FINANCIAL RESULTS 54 NOTE 11 OTHER INCOME BY FUNCTION 54 NOTE 12 OTHER GAINS (LOSSES) 55 NOTE 13 CASH AND CASH EQUIVALENTS 55 NOTE 14 ACCOUNTS RECEIVABLES - TRADE AND OTHER RECEIVABLES 62 NOTE 15 ACCOUNTS AND TRANSACTIONS WITH RELATED COMPANIES 65 NOTE 16 INVENTORIES 70 NOTE 17 BIOLOGICAL CURRENT ASSETS 71 NOTE 18 OTHER NON-FINANCIAL ASSETS 72 NOTE 19 INVESTMENT ACCOUNTED FOR BY THE EQUITY METHOD 72 NOTE 20 INTANGIBLE ASSETS OTHER TH AN GOODWILL 76 NOTE 21 GOODWILL 78 NOTE 22 PROPERTY, PLANT AND EQUIPMENT 80 NOTE 23 INVESTMENT PROPERTY 82 NOTE 24 ASSETS OF DISPOSAL GROUP HELD FOR SALE 83 NOTE 25 INCOME TAXES 84 NOTE 26 OTHER FINANCIAL LIABILITIES 87 NOTE 27 ACCOUNTS PAYABLE- TRADE AND OTHER PAYABLES NOTE 28 PROVISIONS NOTE 29 OTHER NON-FINANCIAL LIABILITIES NOTE 30 EMPLOYEE BENEFITS NOTE 31 NON-CONTROLLING INTERESTS NOTE 32 COMMON SHAREHOLDERS' EQUITY NOTE 33 EFFECTS OF CHANGES IN CURRENCY EXCHANGE RATE NOTE 34 CONTINGENCIES AND COMMITMENTS NOTE 35 ENVIRONMENT NOTE 36 SUBSEQUENT EVENTS Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Financial Position (Assets) (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION ASSETS Notes As of December 31, 2016 As of December 31, 2015 ThCh$ ThCh$ Current assets Cash and cash equivalent 13 133,789,950 192,554,239 Other financial assets 6 8,406,491 13,644,105 Other non-financial assets 18 15,859,137 17,654,373 Accounts receivable-trade and other receivables 14 280,766,784 252,225,937 Accounts receivable from related companies 15 3,523,825 4,788,930 Inventories 16 199,290,678 174,227,415 Biological assets 17 7,948,379 7,633,340 Taxes receivables 25 29,423,479 15,264,220 Total current assets different from assets ofdisposalgroup held for sale Assetsof disposal groupheld for sale 24 2,377,887 6,319,316 Total assetsof disposal groupheld for sale Total current assets Non-current assets Other financial assets 6 203,784 80,217 Other non-financial assets 18 5,369,211 5,220,954 Accounts receivable non-current 14 3,563,797 - Accounts receivable from related companies 15 356,665 445,938 Investment accounted by equity method 19 64,404,946 49,995,263 Intangible assets other than goodwill 20 77,678,850 71,868,007 Goodwill 21 96,663,023 99,490,372 Property, plant and equipment (net) 22 903,831,702 872,667,210 Investment property 23 6,253,827 6,838,002 Deferred tax assets 25 31,864,635 34,529,593 Total non-current assets Total Assets F-5 The accompanying notes 1 to 36 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Financial Position (Liabilities and Equity) (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION LIABILITIES AND EQUITY Notes As of December 31, 2016 As of December 31, 2015 LIABILITIES ThCh$ ThCh$ Current liabilities Other financial liabilities 26 66,679,933 43,973,991 Accounts payable-trade and other payables 27 259,677,852 227,736,803 Accounts payable- to related companies 15 9,530,071 11,624,218 Other short-term provisions 28 409,164 503,440 Tax liabilities 25 11,806,434 12,198,024 Employee benefits provisi ons 30 22,838,228 21,712,059 Other non-financial liabilities 29 71,369,972 70,942,144 Total current liabilities Non-current liabilities Other financial liabilities 26 117,944,033 136,926,545 Others accounts payable 27 1,082,898 1,645,098 Other long-term provisions 28 1,323,520 1,476,518 Deferred tax liabilities 25 86,789,951 90,237,843 Employee benefits provisions 30 21,832,415 18,948,603 Total non-current liabilities Total liabilities EQUITY Equity attributable to equity holders of the parent 32 Paid-in capital 562,693,346 562,693,346 Other reserves (142,973,378) (103,226,416) Retained earnings 657,578,187 598,349,442 Total equity attributable to equity holders of the parent Non-controlling interests 31 122,994,424 129,705,773 Total Shareholders' Equity Total Liabilities and Shareholders' Equity F-6 The accompanying notes 1 to 36 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Income (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF INCOME CONSOLIDATED STATEMENT OF INCOME Notes For the years ended December 31. ThCh$ ThCh$ ThCh$ Net sales 7 1,558,897,708 1,498,371,715 1,297,966,299 Cost of sales 9 (741,819,916) (685,075,251) (604,536,815) Gross margin Other income by function 11 5,144,154 6,577,244 25,463,716 Distribution costs 9 (270,835,822) (277,599,722) (240,848,630) Administrative expenses 9 (155,322,295) (128,135,799) (110,014,716) Other expenses by function 9 (195,412,109) (209,201,189) (188,109,562) Other gains (losses) 12 (8,345,907) 8,512,000 4,036,939 Income from operational activities Financial Income 10 5,680,068 7,845,743 12,136,591 Financial costs 10 (20,307,238) (23,101,329) (22,957,482) Share of net loss of joint ventures and associates accounted for using the equity method 19 (5,560,522) (5,228,135) (898,607) Foreign currency exchange differences 10 456,995 957,565 (613,181) Result as per adjustment units 10 (2,246,846) (3,282,736) (4,159,131) Income before taxes Income taxes 25 (30,246,383) (50,114,516) (46,673,500) Net income of year Net income attibutable to: Equity holders of the parent Non-controlling interests 31 21,624,399 19,717,455 14,553,471 Net income of year Net income per share (Chilean pesos) from: Continuing operations 320.59 326.95 287.52 Diluted earnings per share (Chilean pesos) from: Continuing operations 320.59 326.95 287.52 F-7 The accompanying notes 1 to 36 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Comprehensive Income (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Notes For the years ended December 31. ThCh$ ThCh$ ThCh$ Net income of year 140,081,887 140,525,590 120,791,921 Other income and expenses charged or credited againts equity Cash flow hedges (1) 32 84,962 80,693 (155,258) Exchange differences of foreign subsidiaries (1) 32 (27,280,176) (29,678,944) (4,629,683) Gains (losses) from defined plans 32 (2,355,384) (939,433) (1,884,054) Income tax related with cash flow hedge (1) 32 (20,648) (17,563) 39,470 Income tax relating to defined benefit plans 32 659,198 314,541 501,689 Total other comprehensive income and expense Comprehensive income and expense 111,169,839 110,284,884 114,664,085 Comprehensive income originated by: Equity holders of the parent (2) 91,752,250 92,606,720 97,067,296 Non-controlling interests 19,417,589 17,678,164 17,596,789 Comprehensive income and expense 111,169,839 110,284,884 114,664,085 These items will be reclassified to Consolidated Statement of Income when they are settled. Corresponds to the income for the year where no income or expenses have been recorded directly against shareholder´s equity. F-8 The accompanying notes 1 to 36 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Changes in Equity (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF CHANGES IN EQUITY STATEMENT OF CHANGES IN EQUITY Paid in capital Other reserves Retained earnings Equity attributable to equity holders of the parent Non-controlling interests Total Shareholders' Equity Common Stock Currency translation difference Hedge reserves Actuarial gains and losses on defined benefit plans reserves Other reserves ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Balanced as of January 1, 2014 Changes Interim dividends (1) - (23,278,681) - (23,278,681) Interim dividends according to policy (2) - (36,500,001) - (36,500,001) Other increase (decrease) in Equity (3) - 2,419 (378,712) (8,594,222) (8,970,515) Effects business combination - 18,340,752 18,340,752 Comprehensive income and expense - (7,698,661) (108,479) (1,364,014) - 106,238,450 17,596,789 114,664,085 Total changes in equity - AS OF DECEMBER 31, 2014 Balanced as of January 1, 2015 (1,712,687) Changes Interim dividends (1) - (24,387,190) - (24,387,190) Interim dividends according to policy (2) - (36,016,878) - (36,016,878) Other increase (decrease) in Equity (3) - 25,543 - (10,884,132) (10,858,589) Comprehensive income and expense - (27,652,528) 40,844 (589,731) - 120,808,135 17,678,164 110,284,884 Total changes in equity - AS OF DECEMBER 31, 2015 Balanced as of January 1, 2016 Changes Interim dividends (1) - (24,387,190) - (24,387,190) Interim dividends according to policy (2) - (34,841,553) - (34,841,553) Other increase (decrease) in Equity (3) - (14,413,649) (14,413,649) Comprehensive income and expense - (25,123,546) 41,607 (1,623,299) - 118,457,488 19,417,589 111,169,839 Increase (decrease) through changes in ownership interests in subsidaries (4) - (13,041,724) - (11,715,289) (24,757,013) Total changes in equity - AS OF DECEMBER 31, 2016 Related to declared dividends at December 31 of each year and paid during January of the following year, as agreed by the Board of Directors. Corresponds to the differences between CCU’s policy to distribute a minimum dividend of at least 50% of the income ( Note 32 ) based on the local statutory reported to SVS and the interim dividends declared at December 31 of each year. Mainly related to dividends to Non-controlling interest. In 2016, the Company, through its subsidiaries Aguas CCU-Nestlé Chile S.A. and Embotelladoras Chilenas Unidas S.A., acquired additional interests in Manantial S.A. for an amount of ThCh$ 19,111,686, with a carrying value to ThCh$ 3,816,220, resulting in a decrease to Other reserves of ThCh$ 7,801,153 (see Note 1 (1) ). Additionally, during 2016 the Company, through its subsidiary Compañía Industrial Cervecera S.A. acquired additional interests in Los Huemules SRL. for an amount of ThCh$ 118,092, with a carrying value to ThCh$ 312,103, resulting in an increase to Other reserves of ThCh$ 194,000 (see Note 1 (4) ). Finally during 2016, joint venture Foods acquired additional interest in Alimentos Nutrabien S.A. for an amount of ThCH$ 14,352,706, with a carrying value to ThCh$ 3,497,385, resulting in a decrease of ThCh$ 5,426,209. F-9 The accompanying notes 1 to 36 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Cash Flow (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF CASH FLOW CONSOLIDATED STATEMENT OF CASH FLOW Notes For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Cash flows from (used in) operational activities Collection classes: Proceeds from goods sold and services rendered 1,862,763,071 1,770,338,769 1,584,494,230 Other proceeds from operating activities 23,086,788 20,467,143 30,247,374 Types of payments: Payments of operating activities (1,216,451,995) (1,120,571,275) (1,051,616,618) Payments of salaries (201,389,122) (178,915,580) (171,898,347) Other payments for operating activities (228,011,323) (220,365,087) (162,644,788) Dividends received 34,380 45,492 75,169 Interest paid (16,958,068) (19,813,502) (20,757,207) Interest received 5,635,697 6,476,628 10,763,936 Income tax reimbursed (paid) (47,055,951) (44,584,176) (44,208,661) Other cash movements 12 8,360,871 6,432,460 (833,425) Net cash flows from operational activities Cash flows from (used in) investing activities Cash flows used for control of subsidaries or other businesses 13 (641,489) - (8,369) Cash flows used in the purchase of non-controlling interests 13 (2,174,370) (1,921,245) (13,776,885) Collections from related entities - 6,709,845 - Other collections on the sale of interests in joint ventures 24 512,596 - - Other payments to acquire interests in joint ventures 13 (27,043,481) (42,163,032) (1,445,478) Proceeds from sale of property, plan and equipment 2,753,539 2,776,474 2,587,448 Acquisition of property, plant and equipment (125,691,740) (129,668,910) (227,863,039) Purchases of intangibles assets (3,191,685) (2,062,012) (2,217,113) Other cash movements 469,240 518,711 3,753,297 Net cash flows used in investing activities Cash flows from (used in) financing activities Payments for changes in ownership interests in subsidaries 13 (19,111,686) - - Proceeds from long-term loans 3,804,384 19,570,689 15,482,763 Porceeds from short-term loans 19,345,325 23,358,700 21,882,842 Total amount from loans Loan payments (25,295,124) (54,797,023) (20,766,024) Payments of finance lease liabilities (1,530,851) (1,697,649) (1,745,210) Payments of loan from related entities (750,000) (601,494) (223,225) Dividends paid (69,819,729) (66,147,145) (65,315,914) Other cash movements (1,945,457) (2,525,569) (81,470,807) Net cash flows used in financing activities Net decrease in cash equivalents, before the effect of changes in exchange rate Effects of changes in exchange rates on cash and cash equivalents Cash and cash equivalents, beginning of the year Cash and cash equivalents, final of the year 13 F-10 The accompanying notes 1 to 36 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Note 1 General Information Compañía Cervecerías Unidas S.A. (CCU, or the Company or the Parent Company) was incorporated in Chile as an open stock company, and it is registered in the Securities Record of the Superintendencia de Valores y Seguros de Chile (Local Superintendence of Equity Securities, SVS) under Nº 0007, consequently, the Company is subject to Regulation by the SVS. The Company’s shares are quoted in Chile on the Santiago Stock Exchange, Electronic Stock Exchange and Valparaíso Stock Exchange. The Company is also registered with the United States of America Securities and Exchange Commission (SEC) and it quotes its American Depositary Shares (ADS) on the New York Stock Exchange (NYSE). There was an a mendment to the Deposit Agreement dated December 3, 2012, between the Company, JP Morgan Chase Bank, NA and all holders of ADRs. According to this Amendment, there was an ADS ratio change from 1 ADS to 5 common shares to a new ratio of 1 ADS to 2 common shares. There was no change to CCU's underlying ordinary shares. This action was effective on December 20, 2012. CCU is a diversified beverage company, with operations mainly in Chile, Argentina, Uruguay, Paraguay, Colombia and Bolivia. CCU is the largest Chilean brewery, the second largest brewery in Argentina, the second largest producer of soft drinks in Chile, the second-largest wine producer in Chile, the largest bottler of mineral water and nectar in Chile and one of the largest pisco producer in Chile. It also participates in the business of Home and Office Delivery (“HOD”), in a business of home delivery of purified water in bottles through the use of dispensers, and in the rum and candy in Chile. It participates in the industry of the ciders, spirits and wines in Argentina and also participates in the industry of mineral water and soft drinks and beer distribution in Uruguay, Paraguay, Colombia and Bolivia. In Chile and abroad, CCU and its subsidiaries are the owners of a wide range of brands, under which market our products. In the domestic market, its portfolio of brands in the beer category consists among others of Cristal, Cristal Light, Cristal Cero 0°, Cristal Cero Radler, Escudo, Kunstmann, Austral, D´olbek, Royal Guard, Morenita, Dorada, Szot, Guayacán and Stones of Lemon, Maracuyá and Apple varieties. It holds exclusive license to produce and market Heineken, Sol and Coors. In Chile, the Company is the exclusive distributor of Tecate and Blue Moon beer. In Argentina, CCU produces beers in its plants located in the cities of Salta, Santa Fé and Luján. Its main brands are Schneider, Imperial, Palermo, Bieckert, Santa Fé, Salta, Córdoba and are the holders of exclusive license for the production and marketing of Budweiser, Heineken, Amstel and Sol. CCU also imports Kunstmann beer. Additionally, exports beer to different countries in the region mainly under the Schneider and Heineken brands. In Argentina, CCU is the exclusive distributor of the energy drink Red Bull. Besides, participates in the cider business, controlling of Saenz Briones, marketing Sidra Real, La Victoria and “1888”, brands leaders in the market. Also participates in the spirits business, which its marketed under El Abuelo brand, as well as import other liquors from Chile. In Uruguay, the Company participates in the mineral waters and soft drinks business with Native and Nix brand, flavoured waters with the Native brand, soft drinks with the Nix and nectars with Watt´s brand. In addition, it sells beers imported under Heineken, Schneider and Kuntsmann brand and cider Sidra Real. In Paraguay, the Company participates in the non-alcoholic and alcoholic business. Its portfolio of non-alcoholic brands consists of Pulp, Watt's, Puro Sol, La Fuente and Zuma. These brands include own, licensed and imported. The Company in the beer business is owner of Sajonia brand and imports Heineken, Coors Light, Coors 1873, Schneider, Paulaner and Kunstmann, brands. In Colombia, through its joint venture with Central Cervecera de Colombia S.A.S. (“CCC”), CCU participates in the business of beers and malts since November 2014. Its portfolio of beers includes licensed and imported Heineken, Amstel, Murphys and Buckler brands. Its has of exclusive license for the importation, distribution and production of Heineken. Since October 2015, it holds exclusive license to produce and market Coors and Coors Light. Subsequently, from April and July of 2016, were incorporated Tecate and Sol brands, respectively, with a license contract to produce and market these brands. In Bolivia, through its associate Bebidas Bolivianas BBOS.A., the Company participates in the non-alcoholic and alcoholic business since May 2014. Its portfolio of non-alcoholic brands consist of Mendocina, Free cola, Sinalco, Real and Natur-all. These brands include own and licensed. The alcoholic brands consist of Real, Capital and Cordillera. It has of exclusive license for the importation and distribution of Heineken and the energy drink Monster. Within the non-alcoholic, in Chile Operating segment, CCU has the Bilz, Pap, Kem, Kem Xtreme, Nobis, Cachantun, Más, Mas Woman and Porvenir brands. Regarding the HOD category, CCU has the Manantial brand. The Company, directly or through its subsidiaries, has license agreements with Pepsi, 7up, Mirinda, Gatorade, Adrenaline Red, Life Water, Lipton Ice Tea, Ocean Spray, Crush, Canada Dry Limón Soda, Canada Dry Ginger Ale, Canada Dry Agua Tónica, Nestlé Pure Life, Watt´s and Frugo. In Chile, CCU is the exclusive distributor of the energy drink Red Bull and Perrier water. Besides, through ajoint operation also owns the Sprim and Fructus and the licencse Vivo and Caricia brands. F-11 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 In the spirits, in Chile Operating segment, in the category of pisco, CCU owns the brand Mistral, Campanario, Horcón Quemado, Control C, Tres Erres, La Serena and Ruta cocktail, and their respective extensions. In rum category Company owns the brands Sierra Morena and their extensions and Cabo Viejo. The Company has the Fehrenberg brand and is exclusive distributor in Chile of Pernod Ricard’s products. In the Wine Operating segment, through its subsidiary Viña San Pedro Tarapacá S.A. (“VSPT”), produces wines and sparkling, which are sold in the domestic and overseas markets exporting to more than 80 countries. Its main brands of Viña San Pedro are Altaïr, Cabo de Hornos, Sideral, 1865, Castillo de Molina, Épica, 35 Sur, GatoNegro, Gato, Manquehuito and San Pedro Exportación. The brands´s portfolio of Viña Tarapacá includes: Gran Reserva Etiqueta Azul, Gran Reserva Etiqueta Negra, Gran Reserva Etiqueta Blanca, Gran Tarapacá, León de Tarapacá and Tarapacá Varietal. The brands´s portfolio of Viña Santa Helena includes: Parras Viejas, Selección del Directorio, Siglo de Oro, Santa Helena Varietal, Alpaca, Gran Vino and Santa Helena. VSPT also participates in Chile and international market with vines Misiones de Rengo, Viña Mar, Casa Rivas, Leyda and Finca La Celia and Tamari in Argentina. At the end of year 2015, the joint venture in Foods Compañía de Alimentos CCU S.A. ("Foods"), who participates in the business of snacks and food in Chile, sold Calaf and Natur brands to Empresas Carozzi S.A. In addition Foods holds the brand Nutra Bien. F-12 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 The detail of the described licenses appears below: Main brands under license Licenses Validity Date Amstel in Argentina (1) July 2022 Amstel in Colombia (2) March 2028 Austral in Chile (3) July 2018 Blue Moon in Chile (4) December 2021 Buckler in Colombia (2) March 2028 Budweiser in Argentina December 2025 Coors in Paraguay Negotiating the terms of a new contract Coors in Chile (5) December 2025 Coors in Argentina (6) December 2019 Coors in Colombia (6) December 2020 Crush, Canada Dry (Ginger Ale, Agua Tónica and Limón Soda) in Chile (7) December 2018 Gatorade in Chile (8) December 2018 Heineken in Bolivia (9) December 2024 Heineken in Paraguay (9) November 2022 Heineken in Uruguay (9) 10 years renewables Heineken in Chile and Argentina (10) 10 years renewables Heineken in Colombia (11) March 2028 Murphys in Colombia (2) March 2028 Nestlé Pure Life in Chile (7) December 2017 Paulaner in Paraguay April 2019 Pepsi, Seven Up and Mirinda in Chile December 2043 Red Bull in Argentina December 2017 Red Bull in Chile (12) Indefinitely Schneider in Paraguay November 2017 Sol in Argentina (10) 10 years renewables Sol in Chile (10) 10 years renewables Sol in Colombia (2) March 2028 Té Lipton in Chile March 2020 Tecate in Colombia March 2028 Watt's (nectars, fruit-based drinks and other) rigid packaging, except carton in Chile Indefinitely Watt's in Paraguay (6) May 2019 (1) After the initial termination date, license is automatically renewed under the same conditions (Rolling Contract), each year for a period of 10 years, unless notice of non-renewal is given. (2) Renewable for periods of two years, subject to the compliance of the contract conditions. (3) If Renewal criteria have been satisfied, renewable through December, 2025, thereafter shall automatically renew every year for a new term of 5 years (Rolling Contract). (4) After the initial termination date, license is automatically renewed under the same conditions (Rolling Contract), each year for a period of 5 years, subject to the compliance of the contract conditions. (5) License renewable for one period of 5 years, subject to the compliance of the contract conditions. (6) License renewable for periods of 5 years, subject to the compliance of the contract conditions. (7) Renewable for an additional period equal to the duration of the Shareholders Agreement of Bebidas CCU-PepsiCo SpA., subject to the compliance of the contract conditions. (8) License for 10 years, automatically renewable for periods of 5 years, unless notice of non-renewal. (9) License for 10 years, automatically renewable on the same terms (Rolling Contract), each year for a period of 10 years, unless notice of non-renewal is given. (10) After the initial termination date, License is automatically renewable each year for a period of 5 years (Rolling Contract), unless notice of non-renewal is given. (11) Indefinite contract, notice of termination 6 months in advance. The earliest possible effective date of termination is October 31, 2018. (12) Indefinite contract, subject to the compliance of the contract conditions. The Company’s address and main office is located in Santiago, Chile, at Avenida Vitacura Nº 2670, Las Condes district and its tax identification number (Rut) is 90,413,000-1. F-13 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 As of December 31, 2016 the Company had a total of 8,186 employees according to the following detail: Number of employes Parent company Consolidated Senior Executives 10 16 Managers and Deputy Managers 79 400 Other employees 276 7,770 Total Compañía Cervecerías Unidas S.A. is under the control of Inversiones y Rentas S.A. (IRSA), which is the direct and indirect owner of 60% of the Company shares. IRSA is currently a joint venture between Quiñenco S.A. and Heineken Chile Limitada, a company controlled by Heineken Americas B.V, each with a 50% equity participation. The consolidated financial statements include the following direct and indirect significant subsidiaries where the percentage of participation represents the economic interests at the consolidated level: Subsidiary Tax ID Country of origin Functional currency Share percentage direct and indirect As of December 31, 2016 As of December 31, 2015 Direct Indirect Total Total Cervecera CCU Chile Limitada 96,989,120-4 Chile Chilean Pesos 99.7500 0.2499 99.9999 99.9999 Embotelladora Chilenas Unidas S.A. (3) 99,501,760-1 Chile Chilean Pesos 99.0670 0.9164 99.9834 99.9338 Cía. Cervecerías Unidas Argentina S.A. (4) 0-E Argentina Argentine pesos - 99.9923 99.9923 99.9923 Viña San Pedro Tarapacá S.A. (*) 91,041,000-8 Chile Chilean Pesos - 64.6980 64.6980 64.6980 Compañía Pisquera de Chile S.A. 99,586,280-8 Chile Chilean Pesos 46.0000 34.0000 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean Pesos 98.0000 2.0000 100.0000 100.0000 CCU Investments Limited 0-E Cayman Islands Chilean Pesos 99.9999 0.0001 100.0000 100.0000 Inversiones INVEX CCU DOS Limitada 76,126,311-0 Chile Chilean Pesos 99.8516 0.1484 100.0000 99.9999 CRECCU S.A. 76,041,227-9 Chile Chilean Pesos 99.9602 0.0398 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean Pesos 90.9100 9.0866 99.9966 99.9966 Southern Breweries Limited (5) 0-E Cayman Islands Chilean Pesos 61.2146 38.7804 99.9950 99.9553 Comercial CCU S.A. 99,554,560-8 Chile Chilean Pesos 50.0000 49.9866 99.9866 99.9866 CCU Inversiones S.A. 76,593,550-4 Chile Chilean Pesos 98.8398 1.1339 99.9737 99.9732 Millahue S.A. 91,022,000-4 Chile Chilean Pesos 99.9621 - 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (1) 76,007,212-5 Chile Chilean Pesos - 50.0669 50.0669 50.0669 CCU Inversiones II Limitada (2) 76,349,531-0 Chile Chilean Pesos 98.6709 1.3290 99.9999 99.9946 Compañía Cervecera Kunstmann S.A. 96,981,310-6 Chile Chilean Pesos 50.0007 - 50.0007 50.0007 Inversiones INVEX TRES Limitada 76,248,389-0 Chile Chilean Pesos 99.0000 0.9884 99.9884 99.9884 Milotur S.A. 0-E Uruguay Uruguayan pesos 100.0000 - 100.0000 100.0000 Coralina S.A. 0-E Uruguay Uruguayan pesos 100.0000 - 100.0000 100.0000 Marzurel S.A. 0-E Uruguay Uruguayan pesos 100.0000 - 100.0000 100.0000 Bebidas del Paraguay S.A. (2) 0-E Paraguay Paraguayan guarani 50.0050 - 50.0050 50.0050 Distribuidora del Paraguay S.A. (2) 0-E Paraguay Paraguayan guarani 49.9590 - 49.9590 49.9590 Los Huemules S.R.L. 0-E Argentina Argentine pesos - 75.4931 75.4931 26.9680 Bebidas Ecusa SpA. (3) 76,517,798-7 Chile Chilean Pesos - 99.9338 99.9338 99.9338 (*)Public C ompany. F-14 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 In addition to the table presented above, below are the percentages of participation with voting rights, in each of the subsidiaries as of December 31, 2016 and December 31, 2015, respectively. Each shareholder has one vote per share which he owns or represents. The percentage of participation with voting rights represents the sum of the direct participation and indirect participation via subsidiary. Subsidiary Tax ID Country of origin Functional currency Share percentage with voting rights As of December 31, 2016 As of December 31, 2015 % % Cervecera CCU Chile Limitada 96,989,120-4 Chile Chilean Pesos 100.0000 100.0000 Embotelladora Chilenas Unidas S.A. (3) 99,501,760-1 Chile Chilean Pesos 99.9834 99.9338 Cía. Cervecerías Unidas Argentina S.A. (4) 0-E Argentina Argentine pesos 100.0000 100.0000 Viña San Pedro Tarapacá S.A. 91,041,000-8 Chile Chilean Pesos 64.6980 64.6980 Compañía Pisquera de Chile S.A. 99,586,280-8 Chile Chilean Pesos 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean Pesos 100.0000 100.0000 CCU Investments Limited 0-E Cayman Islands Chilean Pesos 100.0000 100.0000 Inversiones INVEX CCU DOS Limitada 76,126,311-0 Chile Chilean Pesos 100.0000 100.0000 CRECCU S.A. 76,041,227-9 Chile Chilean Pesos 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean Pesos 100.0000 100.0000 Southern Breweries Limited (5) 0-E Cayman Islands Chilean Pesos 100.0000 100.0000 Comercial CCU S.A. 99,554,560-8 Chile Chilean Pesos 100.0000 100.0000 CCU Inversiones S.A. 76,593,550-4 Chile Chilean Pesos 99.9737 99.9737 Millahue S.A. 91,022,000-4 Chile Chilean Pesos 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (1) 76,007,212-5 Chile Chilean Pesos 50.1000 50.1000 CCU Inversiones II Limitada (2) 76,349,531-0 Chile Chilean Pesos 100.0000 100.0000 Compañía Cervecera Kunstmann S.A. 96,981,310-6 Chile Chilean Pesos 50.0007 50.0007 Inversiones INVEX TRES Limitada 76,248,389-0 Chile Chilean Pesos 100.0000 100.0000 Milotur S.A. 0-E Uruguay Uruguayan pesos 100.0000 100.0000 Coralina S.A. 0-E Uruguay Uruguayan pesos 100.0000 100.0000 Marzurel S.A. 0-E Uruguay Uruguayan pesos 100.0000 100.0000 Bebidas del Paraguay S.A. (2) 0-E Paraguay Paraguayan guarani 50.0050 50.0050 Distribuidora del Paraguay S.A. (2) 0-E Paraguay Paraguayan guarani 49.9590 49.9590 Los Huemules S.R.L. 0-E Argentina Argentine pesos 100.0000 24.9680 Bebidas Ecusa SpA. (3) 76,517,798-7 Chile Chilean Pesos 99.9338 99.9338 The main movements in the ownership of the subsidiaries included in these consolidated financial statements are the following: (1) Aguas CCU-Nestlé Chile S.A. On January 29, 2016 the subsidiaries Aguas CCU-Nestlé Chile S.A. (“Aguas”) and Embotelladoras Chilenas Unidas S.A. (“ECUSA”) have acquired 48.07% and 0.92% of the shares of Manantial S.A. (“Manantial”) respectively, exercising the call option granted in the Shareholders’ Agreement of Manantial. As a consequence, Compañía Cervecerías Unidas S.A. is currently the indirect owner of 100% of the shares of Manantial, remaining as the only direct shareholders of Manantial: (i) Aguas with 99.08% of the capital stock, and (ii) ECUSA with 0.92% of the capital stock. The total amount of this transaction was ThCh$ 19,111,686. F-15 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 (2) CCU Inversiones II Limitada On December 23, 2013, the Company acquired 50.005% and 49.959% of the stock of Bebidas del Paraguay S.A. and Distribuidora del Paraguay S.A., respectively. This transaction allows the Company, participates in the beer distribution business, and production and marketing of non-alcoholic drinks, waters and nectars. The total amount of this transaction was ThCh$ 11,254,656. Subsequently, on June 9, 2015, the Company paid a committed capital of ThCh$ 7,414,290 and this transaction does not change the percentage of participation. Bebidas del Paraguay S.A. (BdP) and Distribuidora del Paraguay S.A. (DdP) are considered as an economic group that share operational and financial strategy. BdP manufactures products with different brands of its property. DdP is sole and exclusive customer, which is responsible for the distribution and marketing of its products, reason why BdP is it consolidates DdP, and accordingly is presented in the consolidated financial statements of CCU. As explained in Note 8 , on March 31, 2016, through its subsidiary Bebidas del Paraguay S.A., acquired 51% of the stock rights of paraguayan company Artisan SRL. The amount of this transaction was ThCh$ 641,489 (equivalents to US$ 1,000,000). At the date of issuance of these consolidated financial statements the fair value is still preliminary and that the Company is not expecting that the final fair value to be significantly different. Addittionaly, as explained in Note 19 , the Company participates of 50% of shares of Central Cervecera de Colombia S.A.S. (3) Embotelladoras Chilenas Unidas S.A. On November 16, 2015, formed a new company called Bebidas ECUSA SpA., where the subsidiary Embotelladoras Chilenas Unidas S.A. has the 100% of shares. The purpose of this company is the distribution, transport, import, export and marketing in general, on all types of soft drinks. As explained in Note 1 (1) before mentioned, on January 29, 2016, Embotelladoras Chilenas Unidas S.A. acquired 0.92% of the stock rights of Manantial S.A. (4) Compañía Cervecerías Unidas Argentina S.A. On January 7, 2016, throgh the argentinian subsidiary Compañía Industrial Cervecera S.A. (CICSA), the Company acquired 50.99% of the stock rights of Los Huemules SRL, after Mr. Juan Javier Negri declared its commitment character of CICSA and notified such situation to Los Huemules SRL. As a consequence of the above mentioned the shareholders of Los Huemules SRL. are Compañía Cervecera Kunstmann S.A. and CICSA with 49.01% and 50.99%, respectively. The final amount of this transaction was ThCh$ 118,092. (5) Southern Breweries Limited On August 26, 2016, the subsidiaries Saint Joseph Investments Limited and South Investments Limited was merged in CCU Cayman Limited, latter being the continuing legal entity. Besides, on October 2016, Southern Breweries Establishment, subsidiary of CCU in Liechtenstein, changed its named to "Southern Breweries Aktiengesellschaft" and on October 18, 2016 re-domiciling it to Cayman Islands. Subsequently, on November 2016, was modified the statutes of such subsidiary and changed its name by the "Southern Breweries Limited". Finally, starting December 1, 2016, the subsidiary CCU Cayman Limited before mentioned was merged in Southern Breweries Limited, latter being the continuing legal entity. Transactions mentioned above had no significant effects on the results of the Company. F-16 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Below we briefly describe the companies that qualify as joint operations: (a) Promarca S.A. Promarca S.A. is a closed stock company with its main activity being the acquisition, development and administration of trademarks and their corresponding licenses to their operators. On December 31, 2016 , Promarca S.A. recorded a profit of ThCh$ 4,812,696 (ThCh$ 4,708,318 in 2015 and ThCh$ 4,646,620 in 2014), which in accordance with the Company´s policies is 100% distributable. At the Extraordinary Shareholders´ Meetings of Promarca S.A. held on June 2016, agreed to increase the Paid-in capital (jointly the "Capital Increase"). The Capital Increase was subscribed by the subsidiary New Ecusa S.A. and Watt´s Dos S.A.in equal parts, and who maintained its current 50% of the stock rights, through the Paid-in capital of ThCh$ 8,199,240 and 100% of stock rights of the company the Promarca Internacional SpA. (which its main activity are the exploitation and development of Watt´s brands in Argentina, Paraguay, Uruguay and Bolivia). From June 2016, Promarca Internacional SpA., it became a subsidiary in a 100% of Promarca S.A. During June 30, 2016, for this joint operation has determined thefollowing fair values of assets and liabilities: Assets and Liabilities Fair Value ThCh$ Intangible assets other than goodwill 11,229,149 Total non-current assets Total Assets Deferred tax liabilities 3,029,909 Total current liabilities Net identifiable assets acquired Amount paid As a result of the fair values determined previously and in according to rights on the joint operation, have been generated intangibles for an amount of ThCh$ 5,614,575 described in Note 20 . (b) Compañía Pisquera Bauzá S.A. On December 2, 2011, the subsidiary Compañía Pisquera de Chile S.A. (CPCh) signed a license agreement for the commercialization and distribution of the pisco brand Bauzá in Chile. In addition, this transaction included the acquisition by CPCh of 49% of Compañía Pisquera Bauzá S.A. (CPB), owner of the brand Bauzá in Chile. The family Bauzá owns 51% of that company and all of its productive assets, thereby continuing the link to the production of pisco Bauzá maintaining its quality, origin and premium character. On December 31, 2015 , CPB recorded a profit of ThCh$ 82,663 (ThCh$ 109,207 in 2014), which in accordance with the Company´s policies is 100% distributable. On January 7, 2016, CPCh sold its interest of 49% to Agroproductos Bauzá S.A. (agroproductos Bauzá). At the end of December 31, 2015 this joint operation was classified to Assets of disposal group held for sale (see Note 24 ). (c) Bebidas CCU-Pepsico SpA . On October 23, 2013, Bebidas CCU-PepsiCo SpA (BCP) was incorporated, which is qualifies as an joint operation, where the subsidiary Embotelladoras Chilenas Unidas S.A. has the 50% of participation. The capital of this entity amounts to ThCh$ 1,000. The purpose of this company is the manufacture, production, processing, transformation, transport, import, export, purchase, sale and in general comercialization of all type of concentrates. Its operations commenced on January 1, 2014. On December 31, 2016, BCP recorded a profit of ThCh$ 1,066,005 (ThCh$ 802,418 in 2015 and ThCh$ 789,648 in 2014), which in accordance with the Company´s policies is 100% distributable. F-17 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 (d) Bebidas Carozzi CCU SpA . On November 26, 2015, the Company, through its subsidiary ECCUSA, entered into a joint arrangement that qualifies as a joint operation, in the company called Bebidas Carozzi CCU SpA. (BCCCU) where CCU and Empresas Carozzi S.A. participate as only shareholders in equal parts. The purpose of this company is the production, marketing and distribution of instant beverage powder in the national territory. The total disbursement by ECCUSA in this transaction was an amount of ThCh$ 21,846,500. Its operations commenced on December 1, 2015. During year 2016 for this joint operation has determined the following fair values of assets and liabilities: Assets and Liabilities Fair Value ThCh$ Cash and cash equivalent 1 Total current assets 1 Intangible assets other than goodwill 15,495,163 Total non-current assets Total Assets Deferred tax liabilities 4,181,760 Total current liabilities Net identifiable assets Non-controlling interests (5,656,702) Goodwill 16,189,798 Amount paid As a result of the fair values determined previously and in according to rights on the joint operation, have been generated intangibles and goodwill for an amount of ThCh$ 7,747,581 and ThCh$ 16,189,798, respectively (see Note 20 and 21 ). As of December 31, 2015, the Company was in the process of assessing of the fair values of acquisitions above mentioned, so it was recorded under Other non-financial non-current assets for an amount of ThCh$ 21,846,500, however f or comparison purposes of this Consolidated Financial Statements, the Company have been reclassified from Other non-financial non-current assets to Intangibles, Goodwill and Deferred taxes as is shown below: Non-current assets Balances presented at 12.31.2015 Reclassification Balances 31.12.2015 ThCh$ ThCh$ ThCh$ Other non-financial assets 27,067,454 (21,846,500) 5,220,954 Intangible assets other than goodwill 64,120,426 7,747,581 71,868,007 Goodwill 83,300,573 16,189,799 99,490,372 Non-current liabilities Balances presented at 12.31.2015 Reclassification Balances 31.12.2015 ThCh$ ThCh$ ThCh$ Deferred tax liabilities 88,146,963 2,090,880 90,237,843 On December 31, 2016, BCCCU recorded a profit of ThCh$ 797,268 (ThCh$ 402,228 in 2015), which in accordance with the Company´s policies is 100% distributable. F-18 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 The companies mentioned above (letter a) to d)) meet the conditions stipulated in IFRS 11 to be considered "joint operations", as the primary assets in both entities are trademarks, the contractual arrangements establishes that the parties to the joint arrangement share all interests in the assets relating to the arrangement in a specified proportion and their income is 100% royalty charged to the joint operators from the sale of products using these trademarks. Note 2 Summary of significant accounting policies Significant accounting policies adopted for the preparation of these consolidated financial statements are described below: Basis of preparation The accompanying consolidated financial statements have been prepared in accordance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standard Board (IASB), which have been applied uniformly to the periods presented. The consolidated financial statements cover the following periods: Statement of Financial Position as of December 31, 2016, 2015 and 2014, Statement of changes in Equity, Statement of Income, Statement of Comprehensive Income and Statement of Cash Flow for the years ended December 31, 2016, 2015 y 2014. The amounts shown in the attached financial statements are expressed in thousands of Chilean pesos, which is the Company’s functional currency. All amounts have been rounded to thousand pesos, except when otherwise indicated. The consolidated financial statements have been prepared on the historical basis, as modified by the subsequent valuation of financial assets and financial liabilities (including derivative instruments) at fair value through profit and loss. The preparation of the consolidated financial statements in accordance with IFRS requires the use of certain critical accounting estimates. It also requires that management uses its professional judgment in the process of applying the Company’s accounting policies. See Note 3 for disclosure of significant accounting estimates and judgments. All IFRS standards, amendments and enhancements whose adoption was required by January 1, 2016, have been adopted by the Company, without significant impacts in the financial statements as of December 31, 2016. At the date of issuance of these consolidated financial statements the following Standars, Amendments, Improvements and Interpretations to existing IFRS standards have been published. These standards are required to be applied as following: New Standards, Amendments, Improvements and Interpretations Mandatory for years beginning in: Amendments to IAS 7 Disclosure Initiative. January, 1, 2017 Amendments to IAS 12 Recognition of Deferred Tax Assets for Unrealised Losses. January, 1, 2017 Improvement to IFRS 12 Disclosure of Interest in Other Entities. January, 1, 2017 Amendments to IFRS 2 Classification and Measurement of Share-based Payment Transactions. January, 1, 2018 IFRIC Interpretation 22 Foreign Currency Transactions and Advance Consideration. January, 1, 2018 Amendments to IAS 40 Transfers of Investment Property. January, 1, 2018 Improvement to IAS 28 Investment in Associates and Joint Ventures: Measuring an associate or joint venture at fair value. January, 1, 2018 IFRS 9 Financial Instruments. January, 1, 2018 IFRS 15 Revenue fro Contracts with Customers. January, 1, 2018 IFRS 15 Clarifications to IFRS 15 Revenue fro Contracts with Customers. January, 1, 2018 IFRS 16 Leases. January, 1, 2019 As of December 31, 2016, the company is in the process of evaluating the impact of adopting the IFRS 9, IFRS 15 and IFRS 16. These standards will not be early adopted. For the rest of the standards mentioned in the table above, the Company does not expect a material impact on the consolidated financial statements upon initial application. F-19 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Basis of consolidation Subsidiaries Subsidiaries are the entities over which the Company is empowered to direct financial and operational policies, which is generally the result of ownership of over half the voting rights. Subsidiaries are consolidated as from the date on which control was obtained by the Company, and they are excluded from consolidation as of the date the Company loses such control. The acquisition method is used for the accounting of acquisition of subsidiaries. The acquisition cost is the fair value of the assets delivered, of the equity instruments issued and of the liabilities incurred or assumed as of the exchange date. The identifiable assets acquired, as well as the identifiable liabilities and contingencies assumed in a business combination are initially valued at their fair value on the acquisition date, independently from the scope of minority interests. Goodwill is initially measured as the excess of the aggregate of the consideration transferred and the fair value of non-controlling interest over the net identifiable assets acquired and liabilities assumed. If this consideration is lower than the fair value of the net assets of the subsidiary acquired, the difference is recognized as income. Joint operations As explained in Note 1 , in those joint arrangements that qualify as joint operations, the Company recognises the assets, liabilities, gains (losses) from operational activities respect of its interest in the joint operations in accordance with IFRS 11. Intercompany transaction Intercompany transactions, balances and unrealized gains from transactions between the Group’s entities are eliminated during consolidation. Unrealized losses are also eliminated, unless the transaction provides evidence of an impairment of the asset transferred. Whenever necessary, the subsidiaries accounting policies are amended to ensure uniformity with the policies adopted by the Company. Non-controlling Interest The non-controlling interest is presented in the Equity section of the Statement of Financial Position. The net income attributable to equity holder of the parent and the non-controlling interest are each disclosed separately in the Consolidated Statement of Income after net income. Investments accounted by the equity method Joint ventures and associates The Company maintains investments in joint arrangements that qualify as joint ventures, which correspond to a contractual agreement by which two or more parties carry out an economic activity that is subject to joint control, and normally involves the establishment of a separate entity in which each party has a share based on a shareholders’ agreement. In addition the Company maintains investments in associates which are defined as those entities that investor has significant influence and is not a subsidiary or is a joint venture. The Company accounts for its participation in joint arrangement that qualify as joint ventures and associates using the equity method. The financial statements of the joint ventures are prepared for the same year, under accounting policies consistent with those of the Company. Adjustments are made to conform any difference in accounting policies that may exist to the Company´s accounting policies. Whenever the Company contributes or sells assets to the companies under joint control or associate, any part of the income or loss originated by the transaction is recognized based on how the asset is realized. Whenever the Company purchases assets of such companies, it does not recognize its share in the income or loss of the joint venture as regards to such transaction until the asset is sold or realized by the joint venture. F-20 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Financial information as per operating segments The Company has defined three operating segments which are essentially defined with respect to its revenues in the geographic areas of commercial activity: 1.- Chile, 2.- International business and 3.- Wine. These operating segments mentioned are consistent with the way the Company is managed and how results will be reported by CCU. These segments reflect separate operating results which are regularly reviewed by chief operating decision maker in order to make decisions about the resources to be allocated to the segment and assess its performance (See Note 7 ) . The segments performance is measured according to several indicators, of which OR (Adjust Operating Result), OR before Exceptional Items (EI), ORBDA (Adjust Operating Result Before Depreciation and Amortization), ORBDA before EI, ORBDA margin (ORBDA’s % of total revenues for the operating segment), the volumes and Net sales. Sales between segments are conducted using terms and conditions at current market rates. The Company defined the Adjusted Operating Result as the Net incomes (losses) before Other gains (losses), Net financial cost, Equity and income from joint ventures and associates, Foreign currency exchange differences, Results as per adjustment units and Income tax, and the ORBDA, for the Company purposes, is defined as Adjusted Operating Result before Depreciation and Amortization. MSD&A, included Marketing, Selling, Distribution and Administrative expenses. Exceptional Items are income or expenses that do not occur regularly as part of the normal activities of the Company. It’s presented separately because its important items for the understanding the normal operations of the Company due to importance or nature. OR before exceptional items (EI) and ORBDA before EI are defined as OR plus exceptional items and ORBDA plus exceptional items, respectively. Corporate revenues and expenses are presented separately within the other. Foreign currency and unidad de fomento (Adjustment unit) Presentation and functional currency The Company uses the Chilean peso ($ or CLP) as its functional currency and for the presentation of its financial statements. The functional currency has been determined considering the economic environment in which the Company carries out its operations and the currency in which the main cash flows are generated. The functional currency of the Argentine, Uruguayan and Paraguayan subsidiaries is the Argentine peso, Uruguayan peso and Paraguayan guarani, respectively. The functional currency of the joint venture an associates in Colombia and Bolivia are Colombian peso and Boliviano, respectively. Transactions and balances Transactions in foreign currencies and adjustment units (“Unidad de Fomento” or “UF”) are initially recorded at the exchange rate of the corresponding currency or adjustment unit as of the date on which the transaction occurs. The Unidad de Fomento (UF) is a Chilean inflation-indexed peso-denominated monetary unit. The UF rate is set daily in advance based on changes in the previous month’s inflation rate. At the close of each Consolidated Statement of Financial Position, the monetary assets and liabilities denominated in foreign currencies and adjustment units are translated into Chilean pesos at the exchange rate of the corresponding currency or adjustment unit. The exchange difference arising, both from the liquidation of foreign currency transactions, as well as from the valuation of foreign currency monetary assets and liabilities, is included in statement of income, in Foreign currency exchange differences, while the difference arising from the changes in adjustment units are recorded in the statement of income as Result as per adjustment units. For consolidation purposes, the assets and liabilities of the subsidiaries whose functional currency is different from the Chilean peso are translated into Chilean pesos by using the exchange rates valid as of the date of the consolidated financial statements, and the exchange differences originated by the translation of the assets and liabilities are recorded in Equity Reserve, under the Currency Translation Reserves item. The income and expense are translated at the monthly average exchange rate for the corresponding terms as differences since there have not been significant fluctuations in the exchange rates during each month. F-21 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 The exchange rates of the primary foreign currencies and adjustment units used in the preparation of the consolidated financial statements as of December 31, 2016, 2015 y 2014 are as follows: Chilean Pesos as per unit of foreign currency or adjustable unit As of December 31, 2016 As of December 31, 2015 As of December 31, 2014 Ch$ Ch$ Ch$ Foreign currencies US Dollar USD 669.47 710.16 606.75 Euro EUR 705.60 774.61 738.05 Argentine Peso ARG 42.13 54.46 70.96 Uruguayan Peso UYU 22.82 23.71 24.90 Sterling Pound GBP 826.10 1,053.02 944.21 Paraguayan guarani PYG 0.12 0.12 0.13 Bolivians BS 97.59 103.67 88.45 Colombian Peso COP 0.22 0.22 0.25 Adjustment Units Unidad de fomento* UF 26,347.98 25,629.09 24,627.10 * The Unidad de Fomento (UF) is a Chilean inflation-indexed, peso-denominated monetary unit. The UF rate is set daily in advance based on changes in the previous month´s inflation rate. Cash and cash equivalents Cash and cash equivalents includes cash available, bank balances, time deposits at financial entities, investments in mutual funds and financial instruments acquired under re-sale agreements, as well as short-term investments with a high liquidity, all at a fixed interest rate, normally with an original maturity of up to three months. Other financial assets Other financial assets include market securities, derivatives contracts and time deposits at financial entities with a maturity over 90 days. Financial instruments Financial assets The Company recognizes a financial asset in its Consolidated Statement of Financial Position according to the following: As of the date of the initial recognition, Management classifies its financial assets (i) at fair value through profit and loss and (ii) collectible credits and accounts, depending on the purpose for which the financial assets were acquired. For those instruments not classified at fair value through income, any cost attributable to the transaction is recognized as part of the asset value. The fair value of the instruments that are actively quoted in formal markets is determined by the quoted price as of the financial statement closing date. For those investments without an active market, the fair value is determined using valuation technique including (i) the use of recent market transactions, (ii) references to the current market value of another financial instrument of similar characteristics, (iii) discounted cash flow and (iv) other valuation models. After the initial recognition the Company values the financial assets as described below: Accounts receivable Trade receivable credits or accounts are recognized according to their invoice value. F-22 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 The Company acquires loan insurances covering approximately 90% and 99% of the individually significant accounts receivable balances, for the domestic market and the international market, respectively, of the total of accounts receivable, net of a 10% deductible. An impairment of accounts receivable balances is recorded when there is an objective evidence that the Company not will be capable to collect amounts according to the original terms. Some indicators that an account receivable has impairment are the financial problems, initiation of a bankruptcy, financial restructuring and age of the balances of our customers. Estimated losses from bad debts are determined by applying different percentages, taking into account maturity factors, until reaching 100% of the balance in most of the debts older than 180 days, with the exception of those cases that in accordance with current policies, losses are estimated due to partial deterioration based on a case by case analysis. Current trade receivable credits and accounts are initially recognized at their nominal value and are not discounted because they do not differ significantly from their fair value. The Company has determined that the calculation of the amortized cost is not materially different from the invoiced amount because the transactions do not have significant associated costs. Financial liabilities The Company recognizes a financial liability in its Consolidated Statement of Financial Position according to the following: Debts and financial liabilities that accrue interests Loans and financial obligations accruing interest are initially recognized at the fair value of the resources obtained, less costs incurred directly attributable to the transaction. After initial recognition, loans and obligations accruing interest are measured at their amortized cost. The difference between the net amount received and the value to be paid is recognized in the Consolidated Statement of Income during the term of the loan, using the effective interest rate method. Interest paid and accrued related to debts and obligations used in a financing operations appear under financial cost. Loans and obligations accruing interest with a maturity within twelve month period are classified as current liabilities, unless the Company has the unconditional right to defer the payment of the obligation for at least a twelve month period after the financial statement closing date. Trade accounts payable and other payables Accounts payable and other accounts payable are initially recognized at their nominal value because they do not differ significantly from fair value. The Company has determined that no significant differences exist between the carrying value and amortized cost using the effective interest method. Derivative Instruments All derivative financial instruments are initially recognized at fair value as of the date of the derivative contract and subsequently re-measured at their fair value. Gains and losses resulting from fair value measurement are recorded in the Statement of Income as gains or losses due to fair value of financial instruments, unless the derivative instrument is designated as a hedging instrument. The Financial Instruments at fair value through profit and loss include financial assets classified as held for trading and financial assets which have been designated as such by the Company. Financial assets are classified as held for trading when acquired with the purpose of selling them within a short term. The fair value of derivative financial instruments that do not qualify for hedge accounting are immediately recognized in the consolidated statement of income under Other gains (losses) . The fair value of these derivatives are recorded under Other financial assets y Other financial liabilities. Derivative instruments are classified as held for trading unless they are classified as hedge instruments. Derivative instruments classified as hedges are accounted for as cash flow hedges. In order to classify a derivative as a hedging instrument for accounting purposes, the Company documents (i) as of the transaction date or at designation time, the relationship or correlation between the hedging instrument and the hedged item, as well as the risk management purposes and strategies, (ii) the assessment, both at designation date as well as on a continuing basis, whether the derivative instrument used in the hedging is highly transaction effective to offset changes in inception cash flows of the hedged item. A hedge is considered effective when changes in the cash flows of the underlying directly attributable to the risk hedged are offset with the changes in fair value, or in the cash flows of the hedging instrument with effectiveness between 80% to 125%. F-23 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 The total fair value of hedging derivatives are classified as assets or financial liabilities in Other non-current if the maturity of the hedged item is more than 12 months and as other assets or current liabilities if the remaining maturity of the hedged item is less than 12 months. The ineffective portion of these instruments can be viewed in Other gains (losses) of the Consolidated Statements of Income. The effective portion of the change in the fair value of derivative instruments that are designated and qualified as cash flow hedges are initially recognized in Cash Flow Hedge Reserve in a separate component of Equity. The income or loss related to the ineffective portion is immediately recognized in the Statement of Income. The amounts accumulated in Equity are reclassified in Income during the same period in which the corresponding hedged item is reflected in the Statement of Income. When a cash flow hedge ceases to comply with the hedge accounting criteria, any accumulated income or loss existing in Equity remains in Equity and is recognized when the expected transaction is finally recognized in the Statement of Income. When it is estimated that an expected transaction will not occur, the accumulated gain or loss recorded in Equity is immediately recognized in the Statement of Income. Deposits for returns of bottles and containers Deposits for returns of bottles and containers corresponds to the liabilities registered by the guarantees of money received from customers for bottles and containers placed at their disposal and represents the value that will be returned to the customer when it returns the bottles to the Company in good condition along with the original invoice. This value is determined by the estimation of the bottles and containers in circulation that are expected to be returned to the Company in the course of time based on the historic experience, physical counts held by clients and independent studies over the quantities that are in the hands of end consumers, valued at the average weighted guarantees for each type of bottles and containers. The Company does not intend to make significant repayment of these deposits within the next 12 months. Such amounts are classified within current liabilities, under the line Other financial liabilities, since the Company does not have the legal ability to defer this payment for a period exceeding 12 months. This liability is not discounted, since it is considered a payable on demand, with the original invoice and the return of the respective bottles and containers and it does not have adjustability or interest clauses of any kind in its origin. Financial asset impairment At each financial statement date the Company assesses if a financial asset or financial group of assets is impaired. The Company assesses impairment of accounts receivable collectively by grouping the financial assets according to similar risk characteristics, which indicate the debtor’s capacity to comply with their obligations under the agreed upon conditions. When there is objective evidence that a loss due to impairment has been incurred in the accounts receivable, the loss amount is recognized in the Consolidated Statement of Income, as Administrative expenses. In the event that during subsequent periods the impairment loss amount decreases and such decrease may be objectively related to an event occurring after impairment recognition, the impairment loss previously recognized is reversed. Any subsequent impairment reversal is recognized in Income provided that the book value of the asset does not exceed its value as of the date the impairment was recognized. Inventories Inventories are stated at the lower of cost acquisition or production cost and net realizable value. The production cost of finished products and of products under processing includes raw material, direct labor, indirect manufacturing expenses based on a normal operational capacity and other costs incurred to place the products at the locations and in the conditions necessary for sale, net of discounts attributable to inventories. The net realizable value is the estimated sale price in the normal course of business, less marketing and distribution expenses. When market conditions cause the production cost to be higher than its net realizable value, an allowance for assets deterioration is registered for the difference in value. This allowance for inventory deterioration also includes amounts related to obsolete items due to low turnover, technical obsolescence and products withdrawn from the market. F-24 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 The inventories and cost of products sold, is determined using the Weighted Average Cost (WAC). The Company estimates that most of the inventories have a high turnover. The materials and raw materials purchased from third parties are valued at their acquisition cost; once used, they are incorporated in finished products using the WAC methodology. Biological current assets Under the Biological current assets, the Company includes the costs associated with agricultural activities (grapes), which are capitalized up to the harvest date, at which time they become part of inventory cost for subsequents processes. The Company considers that the costs associated with agricultural activities represent a reasonable approximation to fair value. Other non-financial assets Other non-financial assets mainly includes advance payments associated with advertising related to contracts regarding the making of commercials which are work in progress and have not yet been shown (current and non-current), payments to insurances and advances to suppliers in relation with certain purchases of property, plant and equipment. Additionally it includes disbursements related to tax payments to be recovered from subsidiaries in Argentina, guarantees paid related with leases and materials to be consumed related to industrial security tools. Property, plant and equipment Property, plant and equipment are recorded at their historic cost, less accumulated depreciation and impairment losses. The cost includes both the disbursements directly attributable to the asset acquisition or construction, as well as the financing interest directly related to certain qualified assets, which are capitalized during the construction or acquisition period, as long as these assets qualify for these purposes considering the period necessary to complete and prepare the assets to be operative. Disbursements after the purchase or acquisition are only capitalized when it is likely that the future economic benefits associated to the investment flow towards the Company, and costs may be reasonably measured. Subsequent disbursements related to repairs and maintenance are recorded as expense when incurred. Property, plant and equipment depreciation, including the assets under financial lease, is calculated on a straight line basis over the estimated useful life of the fixed assets, taking into account their estimated residual value. When an asset is formed by significant components with different useful lives, each part is separately depreciated. Property, plant and equipment useful lives and residual values estimates are reviewed and adjusted at each financial statement closing date, if necessary. Property, plant and equipment estimated useful lives are as follows: Type of Assets Number of years Land Indefinite Buildings and Constructions 20 to 60 Machinery and equipment 10 to 25 Fumiture and accesories 5 to 10 Other equipment (coolers and mayolicas) 5 to 8 Glass containers, and plastic containers 3 to 12 Vines in production 30 Gains and losses resulting from the sale of properties, plants and equipment are calculated comparing their book values against the related sales proceeds and are included in the Consolidated Statement of Income. F-25 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Biological assets held by Viña San Pedro Tarapacá S.A. (VSPT) and its subsidiaries consist of vines under formation and under production. The harvested grapes are used for the later production of wines. Vines under production are valued at the historic cost, less depreciation and any impairment loss. Depreciation of under production vines is recorded on a straight-line basis based on the 30-years average estimated production useful life, which is periodically assessed. Vines under formation are not depreciated until they start production. Costs incurred in acquiring and planting new vines are capitalized. When the book value of an asset of property, plant and equipment exceeds its recoverable amount, this is reduced immediately to its recoverable amount (See Note 2, 2.17) . During year 2015, the Company has early adopted the amendment of IAS 16 and 41, therefore vines under formation and under production are recorded in Properties, plant and equipment. Leases Lease agreements are classified as financial leases when the agreement transfers to the Company substantially all the risks and rewards inherent to the asset ownership, according to International Accounting Standard No. 17 “Leases”. For those agreements that qualify as financial leases, at the initial date an asset and a liability are recognized at a value equivalent to the lower of the fair value of the asset and the present value of future lease payments. Subsequently, lease payments are allocated between the financial expense and the obligation reduction, so that a constant interest rate on the obligation balance is obtained. Lease agreements that do not qualify as financial leases are classified as operating leases. Lease payments of operating leases are charged to income on a straight line basis over the life of the lease. Investment property Investment property consists of land and building held by the Company with the purpose of generating appreciation and are not used in the normal course of business, and are recorded at historic cost less impairment loss, if any. Investment property depreciation is calculated on a straight line basis over the estimated useful life of such property, taking into account the estimated residual value of such property. Intangible assets other than goodwill Commercial Trademarks The Company’s commercial trademarks correspond to intangible assets with an indefinite useful life that are presented at their historic cost, less any impairment loss. The Company believes that through marketing investments trademarks maintain their value, consequently they are considered as having an indefinite useful life and they are not amortizable. Such assets are subject to impairment tests on a yearly basis, or when factors exist indicating a likely loss of value ( Note 2,2.17 ). Software Program Software Program licenses acquired are capitalized at the value of the costs incurred for their acquisition and preparation for the use of the specific programs. Such costs are amortized over their estimated useful lives (4 to 7 years). The maintenance costs of the software programs are recognized as expense in the year during which they are incurred. Water Rights Water Rights acquired by the Company correspond to the existing exploitation rights of water from natural sources, and they are recorded at their attributed cost as of the transition date to IFRS. Given that such rights are perpetual they are not amortizable, nevertheless they are annually subject to impairment assessment, or when factors exist that indicate a likely loss of value ( See Note 2,2.17 ). F-26 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Distribution Rights Corresponds to rights acquired to distribute different products. These rights are amortised over their estimated useful lives. Research and development Research and development expenses are recognized in the period incurred. Goodwill Goodwill represents the excess of the consideration transferred the amount of any non-controlling interes in the acquiree and the acquisition date fair vale of any previous equity interest in the acquiree over the fair value of the net idetificable assets acquiree, and is accounted for at its cost value less accumulated impairment losses. Goodwill related to joint venture acquisitions is included in the investment accounting value. For the purposes of impairment tests, goodwill is assigned Cash Generating Units (CGU) that are expected to benefit from the synergies of a business combination. Each unit or group of units (CGU - See Note 21 ) represents the lowest level inside the Company at which goodwill is monitored for internal administration purposes, which is not larger than a business segment. The cash generating units to which the goodwill is assigned are tested for impairment annually or with a higher frequency, when there are signs indicating that a cash generating unit could experience impairment or some of the significant market conditions have changed. Goodwill in the acquisition of joint ventures is assessed for impairment as part of the investment, provided that there are signs indicating that the investment may be impaired. An impairment loss is recognized for the amount that the book value of the cash generating unit exceeds its recoverable value, the recoverable value being the higher of the fair value of the cash generating unit, less costs to sell and its value in use. An impairment loss is first assigned in goodwill to reduce its book value, and then to other assets in the cash generating unit. A recognized impairment loss is not reversed in the following years. Impairment of non financial assets other than goodwill The Company annually assesses the existence of impairment indicators on non-financial assets. When indicators exist, the Company estimates the recoverable amount of the impaired asset. In case it is not possible to estimate the recoverable amount of the impaired asset at an individual level, the Company estimates the recoverable amount of the cash generating unit to which the asset belongs. For indefinite useful life intangible assets, which are not amortized, the Company performs all required test to ensure that the carrying amount does not exceed recoverable value. The recoverable amount is defined as the higher of the fair value, less cost to sell and the value in use. The value in use is determined by estimating future cash flows associated with the asset or with the cash generating unit, discounted from its current value by using interest rates before taxes, which reflect the time value of money and the specific risks of the asset. In the event the asset book value exceeds its recoverable amount, the Company records an impairment loss in the Statement of Income. For other non-financial assets different than goodwill and intangibles with indefinite useful life, the Company assesses the existence of impairment indicators when some event or change in business circumstances indicate that the book value of the asset may not be recoverable and impairment is recognised when the book value is higher than its recoverable value. The Company annually assesses if impairment indicators of non-financial assets for which impairment losses were recorded during prior years have disappeared or decreased. In the event of such situation, the recoverable amount of the specific asset is recalculated and its book value increased, if necessary. Such increase is recognized in the Statement of Income as reversal of impairment losses. The increase in the value of the previously impaired asset is recognized only when it is originated by changes in the assumptions used to calculate the recoverable amount. The asset amount increase resulting from the reversal of the impairment loss is limited to the amount that would have been recorded had impairment not occurred. F-27 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Assets of a disposal group held for sale Property, plant and equipment expected to be recovered primarily through sale rather than through continuing use, for which active sale negotiations have begun and it is estimated that they will be sold within twelve months following the closing date are classified as assets of a disposal group held for sale. These assets are measured at the lower of their book value and the estimated fair value, less costs to sell. From the moment in which the assets are classified as assets of a disposal group held for sale they are no longer depreciated. Income taxes Income taxes are composed by the legal obligations and the deferred taxes recognized according to International Accounting Standard Nº 12 – Income Taxes. Income tax is recognized in the Statement of Income, except when it is related to entries directly recorded in Equity, in which case the tax effect is also recognized in Equity. Income Tax Obligation Income tax obligations are recognized in the financial statements on the basis of the best estimates of the taxable profits as of the financial statement closing date, and the income tax rate valid as of that date in the countries where the Company operates. Deferred Tax Deferred taxes are those the Company expects to pay or to recover in the future, due to temporary differences between the book value of assets and liabilities (carrying amount for financial reporting purposes) and the corresponding tax basis of such assets and liabilities used to determine the profits subject to taxes. Deferred tax assets and liabilities are generally recognized for all temporary differences, and they are calculated at the rates that will be valid on the date the liabilities are paid or the assets realized. Deferred tax is recognized for temporary differences arising from investments in subsidiaries and associates, except in those cases where the Company is able to control the date on which temporary differences will be reversed, and it is likely that they will not be reverted in the foreseeable future. Deferred tax assets, including those originated by tax losses are recognized provided it is likely that in the future there are taxable profits against which deductible temporary differences may be charged. Deferred tax assets and liabilities are offset when there is a legal right to offset tax assets against tax liabilities, and the deferred tax is related to the same taxable entity and the same taxing authority. Employees benefits Employees Vacation The Company accrues the expense associated with staff vacation when the employee earns the benefit. Employees Bonuses The Company recognizes a liability and an expense for bonuses when it’s contractually obligated, it is estimated that, depending on the income requirement at a given date, bonuses will be paid out at the end of the year. Severance Indemnity The Company recognizes a liability for the payment of irrevocable severance indemnities, originated from the collective and individual agreements entered into with employees. Such obligation is determined based on the actuarial value of the accrued cost of the benefit, a method which considers several factors in the calculation, such as estimates of future continuance, mortality rates, future salary increases and discount rates. The determined value is shown at its present value by using the accrued benefits for years of service method. The discount rates are determined by reference to market interest rates curves. The current losses and gains are directly recorded in Income. F-28 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 According to the amendment of IAS 19, the actuarial gains and losses are recognized directly in Other Comprehensive Income, under Equity and, according to the accounting policies of the Company, financial costs related to the severance indemnity are directly recorded under Financial cost in the Consolidated Statement of Income. Provisions Provisions are recognized when: (i) the Company has a current obligation, legal or implicit, as a result of past events, (ii) it is probable that monetary resources will be required to settle the obligation and (iii) the amounts can be reasonably established. The amounts recognized as provisions as of financial statements closing date, are Management´s best estimates, and consider the necessary disbursements to liquidate the obligation. The concepts by which the Company establishes provisions against Income correspond to civil, labour and taxation proceedings that could affect the Company ( See Note 28 ). Revenue recognition Revenues are recognized when it is likely that economic benefits flow to the Company and can be measured reliably. Income is measured at the fair value of the economic benefits received or to be received, and they are presented net of valued added taxes, specific taxes, returns, discounts and rebates. Sales of goods are recognized after the Company has transferred to buyer all the risks and benefits inherent in the ownership of such goods, and it does not hold the right to dispose of them; in general, this means that sales are recorded at the transfer of risks and benefits to clients, pursuant to the terms agreed in the commercial agreements. Sale of products in the domestic market The Company obtains its revenues, both in Chile and Argentina, mainly from the sales of beers, soft drinks, mineral waters, purified water, juices, wines, cider and spirits, products that are distributed through retail establishments, wholesale distributors and supermarket chains. None of which act as commercial agents of the Company. Such revenues in the domestic markets, net of the value added tax, specific taxes, returns, discounts and rebates to clients, are recognized when products are delivered, together with the transfer of all risks and benefits related to them. Exports In general, the Company´s delivery conditions for sale are the basis for revenue recognition related to exports. The structure of revenue recognition is based on the grouping of Incoterms, mainly in the following groups: • "FOB (Free on Board) shipping point", by which buyer organizes and pays for transportation, consequently the sales occur and revenue is recognized upon the delivery of merchandise to the transporter hired by buyer. • “CIF (Cost, Insurance & Freight) and similar", by which the Company organizes and pays for external transportation and some other expenses, although CCU ceases being responsible for the merchandise after delivering it to the maritime or air company in accordance with the relevant terms. The sales occur and revenue is recognized upon the delivery of the merchandise at the port of destination. In the case of discrepancies between the commercial agreements and Incoterms, the first one will prevail. Commercial agreements with distributors and supermarket chains The Company enters into commercial agreements with its clients, distributors and supermarkets through which they establish: (i) volume discounts and other client variables, (ii) promotional discounts that correspond to an additional rebate on the price of the products sold by reason of commercial initiatives development (temporary promotions), (iii) services payment and rendering of counter-services (advertising and promotion agreements, use of preferential spaces and others) and (iv) shared advertising, which corresponds to the Company’s participation in advertising campaigns, promotion magazines and opening of new sales locations. F-29 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Volume discounts and promotional discounts are recognized as a reduction in the sales price of the products sold. Shared advertising contributions are recognized when the advertising activities agreed upon with the distributor have been carried out, and they are recorded as marketing expenses incurred, under Other expenses by function. The commitments with distributors or importers in the exports area are recognized on the basis of existing trade agreements. Cost of sales of products The costs of sales include the production cost of the products sold and other costs incurred to place inventories in the locations and under the conditions necessary for the sale. Such costs mainly include raw material costs, packing costs, production staff labour costs, production-related assets depreciation, returnable bottles depreciation, license payments, operational costs and plant and equipment maintenance costs. Other expenses by function Other expenses by function include, mainly advertising and promotion expenses, depreciation of assets sold, selling expenses, marketing costs (sets, signs, neon signs at client’s facilities) and marketing and sales staff remuneration and compensations. Distribution expenses Distribution costs include all the necessary costs to deliver products to clients. Administration expenses Administration expenses include the support units staff remuneration and compensation, depreciation of offices, equipment, facilities and furniture used for these functions, non-current assets amortization and other general and administration expenses. Environment liabilities Environmental liabilities are recorded based on the current interpretation of environmental laws and regulations, or when an obligation is likely to occur and the amount of such liability can be calculated reliably. Disbursements related to environmental protection are charged to the Consolidated Statements of Income as incurred, except, investments in infrastructure designed to comply with environmental requirements, are recorded following the accounting policies for property, plant and equipment. Note 3 Estimates and application of professional judgment Financial statement preparation requires estimates and assumptions from Management affecting the amounts included in the consolidated financial statements and their related notes. The estimates made and the assumptions used by the Company are based on the historical experience, changes in the industry and the information supplied by external qualified sources. Nevertheless, final results could differ from the estimates under certain conditions. Significant estimates and accounting policies are defined as those that are important to correctly reflect the Company’s financial position and income, and/or those that require a high level of judgment by Management. F-30 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 The primary estimates and professional judgments relate to the following concepts: • The valuation of goodwill acquired to determine the existence of losses due to potential impairment (Note 2, 2.16 and Note 21) . • The valuation of commercial trademarks to determine the existence of potential losses due to potential impairment (Note 2, 2.17 and Note 20) . • The assumptions used in the current calculation of liabilities and obligations to employees (Note 2, 2.20 and Note 30) . • Useful life of property, plant and equipment (Note 2,2.12 and Note 22) and intangibles (Note 2, 2.15 and Note 20) . • The assumptions used for the calculation of fair value financial instruments (Note 2, 2.7 and Note 6) . • The occurrence likelihood and the estimates amount in an uncertain or contingent manner (Note 2, 2.21 and Note 28) . • The valuation of Biological current assets (Note 2, 2.10 and Note 17) . Such estimates are based on the best available information of the events analysed to date in these consolidated financial statements. However, it is possible that events that may occur in the future that result in adjustments to such estimates, which would be recorded prospectively. Note 4 Accounting changes During the year ended on December 31, 2016, there have been no significant changes in the use of accounting principles or relevant changes in any accounting estimates with regard to previous years that have affected these consolidated financial statements. Note 5 Risk Administration Risk administration In those companies without a significant non-controlling interest, the Company’s Administration and Finance Officer provides a centralized service for the group’s companies to obtain financing and administration of exchange rate, interest rate, liquidity, inflation, raw material and loan risks. Such activity operates according to a policies and procedures framework, which is regularly reviewed to comply with the purpose of administrating the risk originated by the business needs. In those companies with a significant non-controlling interest (VSPT, CPCh, Aguas CCU-Nestlé, Bebidas del Paraguay S.A. and Cervecera Kunstmann) each Administration and Finance Officer exercises such responsibility. When necessary, the Board of Directors has the final responsibility for establishing and reviewing the risk administration structure, as well as for the review of significant changes made to the risk administration policies. According to the financial risk policies, the Company uses derivative instruments only for the purpose of covering exposures to the interest rate and exchange rate risks originated by the Company’s operations and its financing sources. The Company does not acquire derivative facilities with speculative or investment purposes nevertheless, some derivatives are not treated as hedges for accounting purposes because they do not qualify as such. Transactions with derivative instruments are exclusively carried out by staff under the Finance Management and Internal Audit Management regularly reviews the control environment of this function. The relationship with Credit Rating Agencies and the monitoring of financial restrictions (covenants) are also administered by Finance Management. The Company’s main risk exposure is related to the exchange rates, interest rates, inflation and raw material prices (commodities), taxes, client’s accounts receivable and liquidity. For the purpose of managing the risk originated by such exposures, several financial instruments are used. For each of the following, where applicable, sensitivity analysis developed are for illustrative purposes, since in practice the sensitized variables rarely change without affecting each other and without affecting other factors that were considered as constants. F-31 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Exchange rate risk The Company is exposed to exchange rate risks originated by: a) its net exposure to foreign currency assets and liabilities, b) exports sales, c) the purchase of raw material, products and capital investments effected in foreign currencies, or indexed in such currencies, and d) the net investment of subsidiaries in foreign countries. The Company’s greatest exchange rate exposure is the variation of the Chilean peso as compared to the US Dollar, Euro, Argentine Peso, Uruguayan Peso, Paraguayan Guarani, Bolivian Peso and Colombian Peso. As of December 31 , 2016, the Company maintained foreign currency obligations amounting to ThCh$ 49,694,209 (ThCh$ 49,785,548 in 2015), mostly denominated in US Dollars. Foreign currency obligations (ThCh$ 6,352,391 in 2016 and ThCh$ 16,626,496 in 2015) represent 4% (10% in 2015) of the total of Other financial liabilities. The remaining 96% (90% in 2015) is mainly denominated in inflation-indexed Chilean pesos (see inflation risk section). In addition, the Company maintains foreign currency assets for ThCh$ 66,435,330 (ThCh$ 72,887,721 in 2015) that mainly correspond to exports accounts receivable. Regarding the foreign subsidiaries operations, the net exposure assets in US Dollars and other currencies amounts to ThCh$ 3,806,184 (ThCh$ 1,368,068 in 2015). To protect the value of the net foreign currency assets and liabilities position of its Chilean operations, the Company enters into derivative agreements (currency forwards) to ease any variation in the Chilean peso as compared to other currencies. As of December 31 , 2016, the Company’s mitigate net asset exposure in foreign currencies in Chile, after the use of derivative instruments, is a asset amounting to ThCh$ 3,808,526 (liability amounting to ThCh$ 757,256 in 2015). A s of December 31, 2016, of the Company’s total sales, both in Chile and abroad, 8% (8% in 2015 and 8% in 2014) corresponds to export sales made in foreign currencies, mainly US Dollars and Euro and of the total costs 63% (54% in 2015 and 55% in 2014) corresponds to raw materials and products purchased in foreign currencies, or indexed to such currencies. The Company does not hedge the eventual variations in the expected cash flows from such transactions. The Company is also exposed to movements in exchange rates relating to the conversion from Argentine Pesos, Uruguayan Pesos, Paraguayan Guaranis, Bolivians and Colombian Pesos to Chilean Pesos with respect to assets, liabilities, income and expenses of its subsidiaries in Argentina, Uruguay and Paraguay, associated in Bolivia and joint ventures in Colombia. The Company does not cover the risks associated with the conversion of its subsidiaries, which effects are recorded in Equity. As of December 31, 2016, the net investment in foreign subsidiaries, associated and joint ventures amounted to ThCh$ 135,001,540, ThCh$ 8,249,048 and ThCh$ 35,449,038 respectively (ThCh$ 133,554,918, ThCh$ 6,628,484 and ThCh$ 18,718,832 in 2015). Exchange rate sensitivity analysis The exchange rate differences effect recognized in the Consolidated Statement of Income for the year ended as of December 31 , 2016, related to the foreign currency denominated assets and liabilities, was an income of ThCh$ 456,996 (income of ThCh$ 957,565 in 2015 and a loss of ThCh$ 613,181 in 2014). Considering the exposure as of December 31 , 2016, and assuming a 10% increase (or decrease) in the exchange rate, and maintaining constant all other variables, such as interest rates, it is estimated that the effect over the Company’s income would be an income after taxes of ThCh$ 289,448 (a loss of ThCh$ 58,687 in 2015 and a loss of ThCh$ 204,456 in 2014). Considering that approximately 8% of the Company’ sales relates to export sales carried out in Chile (8% in 2015 and 8% in 2014), in currencies different from the Chilean Peso, and in approximately 63% (54% in 2015 and 55% in 2014) of the Company’s direct costs are indexed to the US Dollar and assuming that the functional currencies will be appreciated or (depreciated) by 10% as compared to the set of foreign currencies, when maintaining constant the rest of the variables the hypothetical effect on the Company’s income would be loss after taxes of ThCh$ 13,908,457 (loss of ThCh$ 10,380,193 in 2015 and ThCh$ 10,004,379 in 2014). The Company can also be affected by the variation of the exchange rate of where the foreign subsidiaries operate, since the result is converted to Chilean Pesos at the average rate of each month . The result of the operations in the foreign subsidiaries during the year 2016 were an income of ThCh$ 32,507,630 ( ThCh $ in 2015 and ThCh $ 29,235,462 in 2014) . Therefore, a depreciation (or appreciation) of 10% in the exchange rate of the Argentine Peso, the Uruguayan Peso and the Paraguayan Guarani against the Chilean Peso, would be a loss (income) before tax of ThCh$ 3,250,763 (ThCh$ 3,214,147 in 2015 and ThCh$ 2,923,546 in 2014). F-32 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 T he net investment in foreign subsidiaries, associated and joint ventures amounted to ThCh$ 135,001,540, ThCh$ 8,249,048 and ThCh$ 35,449,038, respectively (ThCh$ 133,554,918, ThCh$ 6,628,484 and ThCh$ 18,718,832 in 2015) . Assuming a 10% increase or decrease in the Argentine Peso, Uruguayan Peso, Paraguayan Guarani, Bolivians and Colombian Peso against the Chilean Peso , and maintaining constant all the rest of the variables, the increase (decrease) would hypothetically result in income (loss) of ThCh$ 17,869,963 (ThCh$ 16,655,069 in 2015) recorded as a credit (charge) against Equity. The C ompany does not cover the risks associated with the currency conversion of the financial statements of its subsidiaries that have other functional currency, whose effects are reported in Equity. Interest rates risk The interest rate risk mainly originated from the Company’s financing sources. The main exposure is related to London Inter Bank Offer Rate (“LIBOR”) and Buenos Aires Deposits of Large Amount Rate (“BADLAR”) variable interest rate indexed obligations. As of December 31, 2016, the Company had a total ThCh$ 10,142,841 in debt indexed to variable interest rates (ThCh$ 20,206,608 in 2015). Consequently, as of December 31, 2016, the company’s financing structure is made up (without considering the effects of cross currency swaps effect) of approximately 6% (12% in 2015) in debt with variable interest rates, and 94% (88% in 2015) in debt with fixed interest rates. To administer the interest rate risk, the Company has a policy that intends to reduce the volatility of its financial expense, and to maintain an ideal percentage of its debt in fixed rate instruments. The financial position is mainly set by the use of short-term and long-term debt, as well as derivative instruments such as cross currency interest rate swaps and cross interest rate swaps. As of December 31, 2016, after considering the effect of interest rates and currency swaps, approximately 97% (97% in 2015) of the Company’s long-term debt has fixed interest rates. The terms and conditions of the Company’s obligations as of December 31, 2016, including exchange rates, interest rates, maturities and effective interest rates, are detailed in Note 26 . Interest rates sensitivity analysis The total financial expense recognized in the Consolidated Statement of Income for the twelve month ended as of December 31, 2016, related to short-term and long-term debts amounted to ThCh$ 20,307,238 (ThCh$ 23,101,329 in 2015 and ThCh$ 22,957,482 in 2014). Assuming a reasonably possible increase of 100 bps in variable interest rates and maintaining constant all the rest of the variables, the increase would hypothetically result in a loss before tax of ThCh$ 48,700 (ThCh$ 42,664 in 2015). Inflation risk The Company maintains a series of Unidad de Fomento* (UF) indexed agreements with third parties, as well as UF indexed financial debt, which means that the Company is exposed to the UF fluctuations, generating increases in the value of the agreements and inflation adjustable liabilities, in the event it experiences growth. This risk is mitigated by the Company’s policy of keeping the unitary net sales in UF constant, as long as the market conditions allow it. * The Unidad de Fomento (UF) is a Chilean inflation-indexed, peso-denominated monetary unit. The UF rate is set daily based on changes in the previous month´s inflation rate. Inflation sensitivity analysis The income for total adjustment unit recognized in the Consolidated Statement of Comprehensive Income for the twelve month ended as of December 31, 2016, related to UF indexed short-term and long-term debt, and resulted in a loss of ThCh$ 2,246,846 (ThCh$ 3,282,736 in 2015 and ThCh$ 4,159,131 in 2014). Assuming a reasonably possible increase (decrease) of the Unidad de Fomento by approximately 3% and maintaining constant all the rest of the variables, such as interest rates, the aforementioned increase (decrease) would hypothetically result in a loss (income) of ThCh$ 3,065,645 (ThCh$ 3,065,747 in 2015 and ThCh$ 3,035,371 in 2014) in the Consolidated Statement of Income. F-33 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Raw material price risk The main exposure to the raw material price variation is related to barley and malt used in the production of beer, concentrates, sugar and plastic containers used in the production of soft drinks and bulk wine and grapes for the manufacturing of wine and spirits. Barley, malt and cans In Chile, the Company obtains its barley and malt supply both from local producers and the international market. Long-term supply agreements are entered into with local producers where the barley price is set annually according to market prices, which are used to determine the malt price according to the agreements. The purchases commitments made expose the Company to a raw material price fluctuation risk. During 2016, the Company purchased 13,914 tons (46,620 tons in 2015) of barley and 61,753 tons (53,890 tons in 2015) of malt. CCU Argentina acquires mainly malt from local producers. Such raw materials represent approximately 7% (9% in 2015 and 12% in 2014) of the direct cost of Chile Operating segment. Of the cost of Chile Operating segment, the cost of cans represents approximately 15% of the direct cost (12% in 2015 and 12% in 2014). Meanwhile in the International Business Operating segment the cans cost represent approximately 34% of the direct cost of raw materials in 2016 (30% in 2015 and 20% in 2014). Concentrates, Sugar and plastic containers The main raw materials used in the production of non-alcoholic beverages are concentrates, which are mainly acquired from licensees, sugar and plastic resin for the manufacturing of plastic bottles and containers. The Company is exposed to price fluctuation risks of these raw materials, which jointly represent approximately 30% (29% in 2015 and 29% in 2014) of the direct cost of Chile Operating segment. The company does not engage in hedging the purchases of raw materials. Grapes and wine The main raw material used by the subsidiary VSPT for wine production are harvested grapes from own production and grapes and wines acquired from third parties through long term and spot contracts. For the last 12 months, approximately 26% (31% in 2015) of the total wine of VSPT supply comes from its own vineyards. In the export business the own supply for 2016 was 40% (48% for 2015). The remaining 74% (69% in 2015) supply is purchased from third parties through long term and spot contracts. During 2016, the subsidiary VSPT acquired 64% (55% in 2015) of the necessary grapes and wine from third parties through spot contracts. It also acquired 11% of its grape needs in 2016 from long term agreements (14% in 2015). We must consider that as of December 31, 2016, the wine represents 56% (57% in 2015) of the total direct cost of the Wine Operating Segment, meaning that the supply purchased to third parties represents 36% of the direct cost (31% in 2015). Raw material price sensitivity Analysis The total direct cost in the Consolidated Statement of Income for 2016 amounts to ThCh$ 540,692,963 (ThCh$ 485,391,583 in 2015 and ThCh$ 433,749,832 in 2014). Assuming a reasonably possible increase (decrease) in the direct cost of each Operating segment of 8% and maintaining constant all the rest of the variables, such as exchange rates, the aforesaid increase (decrease) would hypothetically result into a loss (income) before taxes of ThCh$ 28,076,333 (ThCh$ 24,078,370 in 2015 and ThCh$ 21,875,405 in 2014) for Chile Operating segment, ThCh$ 8,089,082 (ThCh$ 8,444,331 in 2015 and ThCh$ 5,925,786 in 2014) for International Business Operating segment, ThCh$ 7,222,786 (ThCh$ 6,736,734 in 2015 and ThCh$ 6,414,035 2014) for Wine Operating segment. F-34 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Credit risk The credit risk to which the Company is exposed originates from: a) the commercial accounts receivable maintained with retail clients, wholesale distributors and supermarket chains of domestic markets; b) accounts receivable from exports; and c) financial facilities maintained with Banks and financial institutions, such as demand deposits, mutual funds investments, facilities acquired under resale commitments and derivatives. Domestic market The credit risk related to commercial collectible accounts of domestic markets is administered by the Loan and Collection Administration Officer, and it is monitored by the Loan Committee of each business unit. The Company has a wide client base that is subject to the policies, procedures and controls established by the Company. The loan limits are established for all clients on the basis of an internal qualification and payment performance. Outstanding commercial accounts receivable are regularly monitored. In addition, the Company acquires loan insurances covering 90% of the individually significant accounts receivable balances, a coverage that as of December 31, 2016, amounts to 88% (88% in 2015) of the total accounts receivable. Overdue but not impaired commercial accounts receivable corresponds to clients that show delays of less than 33 days (21 days in 2015). As of December 31, 2016, the Company had approximately 1,078 clients (998 clients in 2015) indebted in over Ch$ 10 million each that together represent approximately 84% (85% in 2015) of the total commercial accounts receivable. There were 224 clients (217 clients in 2015) with balances over Ch$ 50 million each, representing approximately 74% (74% in 2015) of the total accounts receivable. The 91% (93% in 2015) of such accounts receivable are covered by the loan insurance. The Company believes that no additional credit risk provisions are needed to the individual and collective provisions determined at December 31, 2016, as a large percentage of these are covered by insurance. Exports market The loan risk related to accounts receivable for exports is administered by VSPT Head of Loan and Collection, and it is monitored by VSPT Administration and Finance Officer. The Company has a large client base, in over eighty countries, which are subject to the policies, procedures and controls established by the Company. In addition, the Company acquires loan insurance covering 90% (89% in 2015) of the total accounts receivable. Pending payment of commercial accounts receivable is regularly monitored. Apart from the loan insurance, having diversified sales in different countries decreases the loan risk. As of December 31, 2016, there were 76 clients (69 clients in 2015) indebted for over ThCh$ 65,000 each, which represent 91% (88% in 2015) of the total accounts receivable of the export market. Overdue, but not impaired, commercial accounts receivable corresponds to clients that show delays of less than 32 days (25 days in 2015). The Company estimates that no loan risk provisions are necessary in addition to the individual and collective provisions determined as of December 31, 2016. See analysis of accounts receivables maturities and losses due to impairment of accounts receivables ( Note 14 ). The Company has policies limiting the counterparty loan risk exposure with respect to financial institutions, and such exposures are frequently monitored. Consequently, the Company does not have significant risk concentration with any specific financial institutions as of December 31, 2016. Financial investments and derivative instruments The financial investments correspond to time deposits, investments in mutual funds and financial instruments acquired under re-sale agreements, as well as short-term investments with high liquidity, all at a fixed interest rate, normally with an original maturity of up to three months, which they are not exposed to significant risks of market. With respect to financial derivative instruments, these are valued at fair value and contracted only in the Chilean market. F-35 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Liquidity risk The Company administers liquidity risk at a consolidated level. The cash flows originated from operational activities being the main liquidity source. Additionally, the Company has the ability to issue debt and equity instruments in the capital market according to our needs. To manage short-term liquidity, the Company considers projected cash flows for a twelve months moving period and maintains cash and cash equivalents available to meet its obligations. Based on the current operational performance and its liquidity position, the Company estimates that cash flows originated by operating activities and the cash available shall be sufficient to finance working capital, capital investments, interest payments, dividend payments and debt payment requirements for the next 12-month period and the foreseeable future. A summary of the Company’s financial liabilities with their maturities as of December 31, 2016 and 2015, based on the non-discounted contractual cash flows appears below: As of December 31, 2016 Book value (*) Contractual cashflows maturities 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Other financial liabilities no derivative Bank borrowings 68,685,959 8,567,124 34,661,755 31,604,772 626,411 - 75,460,062 Bond payable 74,086,739 1,108,143 4,551,720 13,401,920 19,666,590 56,878,538 95,606,911 Financial leases obligations 17,716,869 368,052 1,050,810 2,603,315 2,305,704 28,638,952 34,966,833 Deposits for return of bottles and containers 13,015,723 - 13,015,723 - - - 13,015,723 Sub-Total 173,505,290 10,043,319 53,280,008 47,610,007 22,598,705 85,517,490 219,049,529 Derivative Derivative financial instruments 11,118,676 11,118,676 - 11,118,676 Sub-Total 11,118,676 11,118,676 - 11,118,676 Total 184,623,966 21,161,995 53,280,008 47,610,007 22,598,705 85,517,490 230,168,205 As of December 31, 2015 Book value (*) Contractual cashflows maturities 0 to 3 months 3 months to 1 year Over 1 year to 3 years Over 3 years to 5 years Over 5 years Total ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Other financial liabilities no derivative Bank borrowings 76,050,091 18,531,305 30,981,974 32,627,707 3,135,314 - 85,276,300 Bond payable 74,508,233 1,077,908 4,529,040 10,909,363 17,346,078 64,742,891 98,605,280 Financial leases obligations 17,559,874 418,380 1,087,320 2,709,603 2,439,335 28,871,228 35,525,866 Deposits for return of bottles and containers 12,503,170 - 12,503,170 - - - 12,503,170 Sub-Total 180,621,368 20,027,593 49,101,504 46,246,673 22,920,727 93,614,119 231,910,616 Derivative Hedging derivatives 107,698 61,543 46,333 - - - 107,876 Derivative financial instruments 171,470 167,701 3,770 - - - 171,471 Sub-Total 279,168 229,244 50,103 - - - 279,347 Total 180,900,536 20,256,837 49,151,607 46,246,673 22,920,727 93,614,119 232,189,963 (*) View current and non-current book value in Note 6 . F-36 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Note 6 Financial Instruments Financial instruments categories The following are the book values of each financial instrument category at the closing of each year: As of December 31, 2016 As of December 31, 2015 Current Non current Current Non current ThCh$ ThCh$ ThCh$ ThCh$ Cash and cash equivalents 133,789,950 - 192,554,239 - Other financial assets 8,406,491 203,784 13,644,105 80,217 Accounts receivable - trade and other receivable (net) 280,766,784 3,563,797 252,225,937 - Acoounts receivable from related companies 3,523,825 356,665 4,788,930 445,938 Total financial assets Bank borrowings 39,079,561 29,606,398 27,714,998 48,335,093 Bonds payable 3,250,023 70,836,716 3,155,239 71,352,994 Financial leases obligations 215,950 17,500,919 321,416 17,238,458 Derivative financial instruments 11,118,676 - 171,470 - Hedging derivatives - - 107,698 - Deposits for return of bottles and containers 13,015,723 - 12,503,170 - Total other non-financial liabililities (*) Account payable- trade and other payable 259,677,852 1,082,898 227,736,803 1,645,098 Accounts payable to related entities 9,530,071 - 11,624,218 - Total financial liabilities (*) See Note 26 - Other financial liabilities . Financial instruments fair value a) Composition of financial assets and liabilities: The following tables show the fair values, based on the financial instrument categories, as compared to the book value included in the Consolidated Statements of Financial Position: As of December 31, 2016 As of December 31, 2015 Book Value Fair Value Book Value Fair Value ThCh$ ThCh$ ThCh$ ThCh$ Cash and cash equivalents 133,789,950 133,789,950 192,554,239 192,554,239 Other financial assets 8,610,275 8,610,275 13,724,322 13,724,322 Accounts receivable - trade and other receivable (net) 284,330,581 284,330,581 252,225,937 252,225,937 Acoounts receivable from related companies 3,880,490 3,880,490 5,234,868 5,234,868 Total financial assets Bank borrowings 68,685,959 69,668,649 76,050,091 77,380,452 Bonds payable 74,086,739 81,769,096 74,508,233 80,087,449 Financial leases obligations 17,716,869 30,154,204 17,559,874 29,104,078 Derivative financial instruments 11,118,676 11,118,676 171,470 171,470 Hedging derivatives - - 107,698 107,698 Deposits for return of bottles and containers 13,015,723 13,015,723 12,503,170 12,503,170 Total other non-financial liabililities (*) Account payable- trade and other payable 260,760,750 260,760,750 229,381,901 229,381,901 Accounts payable to related entities 9,530,071 9,530,071 11,624,218 11,624,218 Total financial liabilities (*) See Note 26 - Other financial liabilities . F-37 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 The book value of current accounts receivables, cash and cash equivalents and other financial assets and liabilities approximate fair value due to the short-term nature of such facilities, and in the case of accounts receivable, due to the fact that any collection loss is already reflected in the impairment loss provision. The fair value of non-derivative financial assets and liabilities that are not quoted in active markets are estimated through the use of discounted cash flows calculated on market variables observed as of the date of the financial statements. The fair value of derivative instruments is estimated through the discount of future cash flows, determined according to information observed in the market or to variables and prices obtained from third parties. The fair value of bank borrowings and Bonds payable have hierarchy level 2 of fair value. b) Financial instruments as per category: As of December 31, 2016 Fair value with changes in income Cash and cash equivaletns and loans and accounts receivables Hedge derivatives Total ThCh$ ThCh$ ThCh$ ThCh$ Financial assets Derivative financial instruments 479,492 - 309,237 788,729 Marketable securities and investments in other companies 7,821,546 - - 7,821,546 Total other financial assets - Cash and cash equivalents - 133,789,950 - 133,789,950 Accounts receivable-trade and other receivables (net) - 284,330,581 - 284,330,581 Account receivable from to related companies - 3,880,490 - 3,880,490 Total As of December 31, 2016 Fair value with changes in income Hedge derivatives Financial libilities measured at amortized cost Total ThCh$ ThCh$ ThCh$ ThCh$ Financial liabilities Bank borrowings - - 68,685,959 68,685,959 Bonds payable - - 74,086,739 74,086,739 Financial leases obligations - - 17,716,869 17,716,869 Deposits for return of bottles and containers - - 13,015,723 13,015,723 Derivative financial instruments 11,118,676 - - 11,118,676 Total others financial liabililities - Account payable- trade and other payable - - 260,760,750 260,760,750 Accounts payable to related entities - - 9,530,071 9,530,071 Total - F-38 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 As of December 31, 2015 Fair value with changes in income Cash and cash equivaletns and loans and accounts receivables Hedge derivatives Total ThCh$ ThCh$ ThCh$ ThCh$ Financial assets Derivative financial instruments 9,365,572 - 816,622 10,182,194 Marketable securities and investments in other companies 3,542,128 - - 3,542,128 Total other financial assets - Cash and cash equivalents - 192,554,239 - 192,554,239 Accounts receivable-trade and other receivables (net) - 252,225,937 - 252,225,937 Account receivable from to related companies - 5,234,868 - 5,234,868 Total As of December 31, 2015 Fair value with changes in income Hedge derivatives Financial libilities measured at amortized cost Total ThCh$ ThCh$ ThCh$ ThCh$ Financial liabilities Bank borrowings - - 76,050,091 76,050,091 Bonds payable - - 74,508,233 74,508,233 Financial leases obligations - - 17,559,874 17,559,874 Deposits for return of bottles and containers - - 12,503,170 12,503,170 Derivative financial instruments 171,470 107,698 - 279,168 Total others financial liabililities Account payable- trade and other payable - - 229,381,901 229,381,901 Accounts payable to related entities - - 11,624,218 11,624,218 Total F-39 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2016 Derivative Instruments The detail of maturities, number of derivative agreements, contracted nominal amounts, fair values and the classification of such derivative instruments as per type of agreement at the closing of each year is as follows: As of December 31, 2016 As of December 31, 2015 Number ofagreements Nominal amounts thousand Asset Liability Number of agreements Nominal amounts thousand Asset Liability ThCh$ ThCh$ ThCh$ ThCh$ Cross currency interest rate swaps CLP/USD 1 - Less than a year 1 11,237 53,743 - Cross interest rate swaps USD/USD - 1 - Less than a year - 10,094 - 107,698 Cross currency interest rate swaps USD/EURO 1 - 2 - Less than a year - - 51,710 - - 4,477 736,405 - Between 1 and 5 years - 7,889 203,784 - - 7,876 80,217 - Forwards USD 29 27 Less than a year - 224,332 359,254 10,586,653 - 148,404 9,276,156 117,151 Forwards Euro 10 7 Less than a year - 49,421 109,164 523,079 - 11,981 57,834 52,368 Forwards CAD 2 4 Less than a year - 1,480 11,074 7,720 - 1,500 18,192 1,951 Forwards GBP 2 - 3 - Less than a year - 700 - 1,224 - 865 13,390 - Total derivative instruments 45 44 These derivative agreements have been entered into as a hedge of exchange rate risk exposure. In the case of forwards, the Company does not comply with the formal requirements for hedging designation; consequently their effects are recorded in Income, in Other gains (losses). In the case of Cross Currency Interest Rate Swaps and the Cross Interest Rate Swaps, these qualify as cash flow hedges of the cash flows related to loans from Banco de Chile and Banco Scotiabank. See additional disclosures in Note 26 . As of December 31, 2016 Entity Nature of risks covered Rights Obligations Fair value of net asset (liabilities) Maturity Currency Amount Currency Amount Amount ThCh$ ThCh$ ThCh$ Scotiabank I nterest rate and exchange rate on bank bonds USD 5,335,826 EUR 5,080,332 255,494 06
